September 20, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                          THE STATE OF TEXAS, Appellant

NO. 14-12-00004-CR                          V.

                          JASON DANIEL HARPER, Appellee
                         ________________________________

       This cause was heard on the transcript of the record of the court below. The record
reveals error in the judgment. The Court orders the judgment REVERSED and the cause
REMANDED for further proceeding in accordance with its opinion.
      We further order this decision certified below for observance.